

116 S3946 IS: Helicopter Safety Act of 2020
U.S. Senate
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3946IN THE SENATE OF THE UNITED STATESJune 11, 2020Mrs. Feinstein (for herself, Mr. Schumer, Mr. Blumenthal, Mrs. Gillibrand, Mr. Markey, and Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require certain helicopters to be equipped with safety technologies, and for other purposes.1.Short titleThis Act may be cited as the Helicopter Safety Act of 2020.2.FindingsCongress finds the following:(1)The January 26, 2020, helicopter crash near Calabasas, California, in which 9 individuals lost their lives, was a tragic event.(2)Officials from the National Transportation Safety Board (NTSB) have noted that the helicopter involved in the fatal January crash was not equipped with a Flight Data Recorder (FDR), a Cockpit Voice Recorder (CVR), or a Terrain Awareness and Warning System (TAWS).(3)The NTSB has investigated numerous tragic helicopter accidents, including the crash of a helicopter in the Gulf of Mexico in 2004, in which 10 individuals lost their lives, and a crash in Missouri in 2011, in which 4 individuals lost their lives.(4)The NTSB has provided recommendations to the FAA regarding equipping helicopters with crash-resistant Flight Data Recorders, Cockpit Voice Recorders, and Terrain Awareness and Warning Systems.(5)The FAA has not acted on several NTSB recommendations for increased helicopter safety technologies that could potentially avert future tragedies. 3.Implementation of NTSB recommendations(a)In generalSubject to subsections (b) and (c), not later than 180 days after the date of enactment of this Act, the Administrator shall issue such regulations as are necessary to implement the following NTSB recommendations for crash-resistant systems, but only with respect to existing and new U.S.-registered turbine-powered rotorcraft certificated for six or more passenger seats:(1)Safety Recommendation A–06–017, issued on March 7, 2006 (relating to requiring all rotorcraft operating under parts 91 and 135 of title 14, Code of Federal Regulations, with a transport-category certification to be equipped with a cockpit voice recorder (CVR) and a flight data recorder (FDR) or an onboard cockpit image recorder with the capability of recording cockpit audio, crew communications, and aircraft parametric data). (2)Safety Recommendation A–06–018, issued on March 7, 2006 (relating to not permitting exemptions or exceptions to the flight recorder regulations that allow transport-category rotorcraft to operate without flight recorders, and withdrawing exemptions and exceptions that allow transport-category rotorcraft to operate without flight recorders).(3)Safety Recommendation A–06–019 issued on March 24, 2006 (relating to requiring all existing and new U.S.-registered turbine-powered rotorcraft certificated for six or more passenger seats to be equipped with a terrain awareness and warning system).(b)Timing for equipment complianceThe regulations required to be issued under subsection (a) shall require all U.S.-registered turbine-powered rotorcraft certificated for six or more passenger seats to be equipped with a Flight Data Recorder, a Cockpit Voice Recorder, and a Terrain Awareness and Warning System that each meet the respective requirements applicable under such regulations, not later than—(1)1 year after the date on which the applicable regulation is issued; or(2)2 years after the date on which the applicable regulation is issued, if the Administrator determines appropriate. (c)Exemptions(1)In generalIn issuing the regulations required under subsection (a), the Administrator may exempt any civilian helicopter that the Administrator determines appropriate from one or more of the equipment requirements of such regulations.(2)RequirementsIf the Administrator issues a final regulation that contains an exemption described in paragraph (1), the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives the Committee on Appropriations of the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Appropriations of the Senate a report describing the exemption, not later than the date on which the final regulation is issued. 4.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the FAA.(2)FAAThe term FAA means the Federal Aviation Administration.(3)NTSBThe term NTSB means the National Transportation Safety Board. 